DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed August 10, 2021, is entered.  Applicant amended claims 1-3, 5, 7, 8 and 10.  Claims 1-10 are pending before the Office for review.
(2)
Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 reads as follows “the nonaqueous electrolyte solution for a secondary battery according to claim 2, a positive electrode and a negative electrode”.  This is grammatically incorrect.  Appropriate correction is required.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claims 1 and 2 specifically exclude monofluorotoluene from the claimed electrolyte solution.  This is new matter in the context of the disclosed invention.  Specifically, the originally-filed application does not discuss monofluorotoluene in any context.  Additionally, the originally-filed application also contains language that the materials or mixing amounts described in the examples do not limit the scope of the invention unless there is a definitive description.  Therefore, given the nature of the disclosed invention and the lack of description regarding the exclusion of monofluorotoluene, it’s reasonable to conclude that the joint inventors did not, at the time the application was filed, have possession of the claimed invention.
	Therefore, the claims are rejected for containing new matter.
(4)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (U.S. Publication No. 2016/0361961).
With respect to claims 2 and 7, Abe teaches a nonaqueous electrolyte and a secondary battery containing the same, wherein the solution comprises a monofluorophosphoric ester salt represented by the following formula:

    PNG
    media_image1.png
    132
    178
    media_image1.png
    Greyscale
.  Paragraphs 1 and 7.
Abe’s Formula 1 meets the requirements of the claimed invention when A is an alkali metal and R is a C1-10 alkyl group and M in the claimed invention is an alkali metal, X is fluorine and R1 is a C1-C20 hydrocarbon.  Paragraph 8.  Abe teaches the electrolyte is disposed between positive and negative electrodes.  Paragraph 9.
	Abe teaches when a monofluorophosphoric ester salt meeting the requirements of Formula 1 is disposed within a nonaqueous electrolyte, the salt forms good quality films on the electrode interfaces which prevents decomposition of the nonaqueous electrolyte.  Paragraph 10.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select a monofluorophosphoric ester salt, wherein A is lithium and R is a C1-10 alkyl, as taught by Abe, and incorporate the salt within a nonaqueous electrolyte solution for a secondary battery comprising positive and negative electrodes because Abe teaches doing so forms good quality films on the electrode interfaces that prevent decomposition of the electrolyte.
	Abe further teaches the nonaqueous electrolyte solution comprises lithium salt as a solute, wherein the salt is LiBF4, which meets the requirements of formula 2 when M is lithium and each X is fluorine, or LiPF6, which meets the requirements of formula 5 when M is lithium and each X is fluorine.  Paragraphs 31 and 34.  Examiner further notes Abe does not limit the solute to a single salt, meaning a combination is within the scope of Abe’s disclosure.
claims 3 and 8, Abe teaches the addition amount of the monofluorophosphoric ester salt is 0.01% to 20% by mass relative to the total mass of the nonaqueous solvent.  Paragraph 9.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	Abe additionally teaches if too little of the monofluorophosphoric ester salt is added the formed film will be insufficient and if too much of the monofluorophosphoric ester salt is added the film may be excessive or the electrolyte may be too viscous.  Paragraph 32.  This disclosure is sufficient to establish the amount of monofluorophosphoric ester salt in the electrolyte is a result effective variable because Abe teaches the amount of monofluorophosphoric ester salt is adjusted to obtain a film that is not excessive or insufficient.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adjust the amount monofluorophosphoric ester salt to obtain a sufficient film.
	With respect to claims 5 and 10, Abe further teaches lithium ethyl monofluorophosphate is an example of one embodiment of the monofluorophosphoric ester salt.  Paragraph 62.
 (5)
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishie et al. (U.S. Publication No. 2017/0077550).
claims 1, 2, 4, 6, 7 and 9, Nishie teaches a nonaqueous electrolyte and a secondary battery containing the same, wherein the electrolyte comprises a component represented by the following formula:

    PNG
    media_image2.png
    110
    141
    media_image2.png
    Greyscale
.  Paragraphs 1 and 11.
Nishie’s formula satisfies the requirements of the claimed invention when R1 is an alkali metal and R2 is an alkoxy having 1-3 carbon atoms and X of the claimed invention is fluorine, M is an alkali metal and R1 is a C1-C20 hydrocarbon.  Paragraph 11.  The electrolyte is paired with positive and negative electrodes in the secondary battery.  Paragraphs 44 and 51.
	Nishie teaches the battery meeting these specifications has applications as a use for automotive power supply.  Paragraph 100.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select a compound wherein R1 is an alkali metal and R2 is an alkoxy having 1-3 carbon atoms, as taught by Nishie, and utilize the compound within a nonaqueous electrolyte comprising monofluorotoluene because Nishie teaches so obtains a battery that has use for automotive power supply.
	Nishie further teaches the nonaqueous electrolyte solution comprises a supporting salt or a combination of supporting salts, wherein LiBF4, which meets the requirements of formula 2 when M is lithium and each X is fluorine, and LiPF6, which meets the requirements of formula 5 when M is lithium and each X is fluorine, are identified as two of the supporting salts.  Paragraph 41.
prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claims 3 and 8, Nishie teaches the monofluorophosphate is present in the nonaqueous electrolyte solution in an amount of 6 mass % or less based on the total mass of the nonaqueous electrolyte.  Paragraph 40.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claims 5 and 10, Nishie’s fluorophosphates compound is a lithium ethyl monofluorophosphate when R1 is lithium, an alkali metal, and R2 is an ethoxy.  Paragraphs 36-38.
(6)
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Response to Arguments
	Applicant’s amendment to the claims is sufficient to overcome the indefiniteness rejections of record.  The rejections are withdrawn.
	Applicant’s argument regarding Abe and claim 1 is persuasive to the extent Abe is not cited as teaching the claimed mass% in this rejection or the previous rejection.  Applicant further argues the claimed invention is associated with unexpected results.  Applicant’s argument is not persuasive to the extent the claimed invention is not commensurate in scope with the unexpected results.
	Applicant also argues Nishie is inapplicable to reject amendment claim 1 because Nishie teaches the electrolyte comprises monofluorotoluene.  Examiner acknowledges Applicant’s argument and notes for the record the specific exclusion of monofluorotoluene from the claimed invention is new matter.  The new matter rejection is presented above.  The rejection over Nishie is maintained in the interests of compact prosecution.
	Applicant argues Abe is inapplicable to claim 2 because Abe does not disclose that component B of the claimed invention is an additive.  Applicant’s argument is not persuasive.  Abe’s electrolyte solution meets the requirements of the claimed invention.  Applicant is encouraged to use more descriptive and/or limiting language to further distinguish the claimed invention from Abe’s disclosure.  The broadest reasonable interpretation of claim 2 is an electrolyte solution comprising component A and component B.  Abe teaches such an electrolyte.  Therefore, Applicant’s argument is not persuasive.


(8)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796